           Case 5:12-cv-05726-MH Document 161 Filed 02/18/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOANN FONZONE,                                :
                                                  CIVIL ACTION
                      Plaintiff,              :

               v.                             :   NO. 12-5726

JOE OTERI, et al.,                            :

                      Defendants.             :

                                         ORDER

       AND NOW, this 18th day of February, 2020, after having received a telephone

communication from Plaintiff JoAnn Fonzone, IT IS HEREBY ORDERED that the Clerk of

Court is DIRECTED to update Ms. Fonzone’s contact information on the case docket as

follows:

                                     JoAnn Fonzone
                                     631 Primrose Lane
                                     Allentown, PA 18104
                                     Telephone: 484-773-8056


                                          BY THE COURT:




                                          /s/ Marilyn Heffley
                                          MARILYN HEFFLEY
                                          UNITED STATES MAGISTRATE JUDGE
